UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 4870 General New York Municipal Money Market Fund (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record General New York Municipal Money Market Fund The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. -2- SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General New York Municipal Money Market Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 19, 2010 -3-
